Rescript.
To sustain a motion for a new trial where the question presented to the jury was purely one of fact, it is not sufficient to present a case which induces the court to believe that the verdict was erroneous. The court will not interfere unless it seems certain that injustice has been done by reason of some bias on the part of the jury, or a total misapprehension of the case upon which they have found.
"Where the evidence is conflicting upon points vital to the result the conclusion of the jury will not be reversed, unless the preponderance against the verdict, is such as to amount to a moral certainty, that the jury erred.
This cannot be the case where the testimony of the party prevailing before the jury, is corroborated to some extent by contemporaneous written evidence, as that of the defendants in the present case is by the treasurer’s receipts.

Motion overruled.